Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are presented in the case. 

Priority
Applicant's claim for the benefit of a prior-filed application 16509267 filed on 07/11/2019 is acknowledged.

 Allowable Subject Matter
Claims 31-33 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140078176 A1 hereinafter Kim) in view of Marsden (US 20170003876 A1 hereinafter Marsden)

As to independent claim 21, Kim teaches a device, comprising: [head mounted display device ¶4, ¶7]
a display component configured to be positioned on a head of a user in front of the user's eyes and configured to generate virtual content that appears to the user in a scene and that includes virtual keys; [HMD (worn on head) with a user interface ¶7 including a 3D keyboard ¶101 " a virtual 3D keyboard including a plurality of touch recognition surfaces used as a keyboard input"]
sensors configured to monitor volumes defined at least in part by individual virtual keys and that extend both toward and away from the user relative to the virtual keys; and, [motion sensor on a 3d keyboard ¶102 "the HMD may use the 3D motion sensor to generate a touch recognition surface in the front side of the virtual object, control movement of a pointer by sensing up/down and right/left movements of the touch input object, and determine the touch recognition of the touch recognition surface by sensing depth of the touch input object."]
Kim does not specifically teach a processor configured to assign first probabilities to user movement through individual volumes that is parallel to the virtual keys and to assign second higher probabilities to user movement through individual volumes that is toward or away from the user in the volume and to predict an intended user action relative to the virtual content based at least in part on the first probabilities and the second probabilities.  
However, Marsden teaches a processor [¶18] configured to assign first probabilities to user movement through individual volumes that is parallel to the virtual keys and to assign second higher probabilities to user movement through individual volumes that is toward or away from the user in the volume and to predict an intended user action relative to the virtual content based at least in part on the first probabilities and the second probabilities.  [assigns scores (probabilities) to keys with highest score is used to predict users intended selection ¶204 "candidate key with the highest score representing the highest calculated probability of the user's intended selection is determined and the process 1072 returns."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the head mounted device interfaces disclosed by Kim by incorporating the processor configured to assign first probabilities to user movement through individual volumes that is parallel to the virtual keys and to assign second higher probabilities to user movement through individual volumes that is toward or away from the user in the volume and to predict an intended user action relative to the virtual content based at least in part on the first probabilities and the second probabilities disclosed by Marsden because both techniques address the same field of virtual interfaces and by incorporating Marsden into Kim provides users with more accurate typing experience overcoming real estate challenges for a fast typing experience (Marsden ¶2, ¶8)

As to dependent claim 22, Kim and Marsden teach the rejection of claim 21 that is incorporated. Kim and Marsden further teach wherein the display is configured to generate the virtual content so that the virtual keys appear to be projected into 3D space from a perspective of the user.  [Kim Fig. 20A illustrates display of content and keys appearing to a user ¶107 "HMD displaying a virtual 3D object including a plurality of touch recognition surfaces"]

As to dependent claim 23, Kim and Marsden teach the rejection of claim 21 that is incorporated. Kim and Marsden further teach wherein the sensors are configured to detect parameters associated with the movement of a user extremity through the volumes.  [Kim  sensors detect depth of touch on surfaces ¶102 "sensing depth of the touch input object."]

As to dependent claim 24, Kim and Marsden teach the rejection of claim 23 that is incorporated. Kim and Marsden further teach wherein the parameters relate to velocity, direction, and/or dwell times relative to individual volumes.  [Marsden rest on keys for a time period (dwell time) ¶30 "user resting all four fingers of both hands simultaneously on the touch-sensitive surface for a preset period of time"]

As to dependent claim 25, Kim and Marsden teach the rejection of claim 24 that is incorporated. Kim and Marsden further teach wherein the virtual content is associated with individual virtual keys associated with characters, and wherein the processor is configured to compare a sequence of characters associated with the movement to a dictionary of known words to predict the intended user action as spelling an individual word from the dictionary.  [Marsden Identifies and predicts words (sequence of characters) from a dictionary ¶232 " The dictionary is queried using a continuously running “systray” application that also provides new word identification and common word usage scoring."]

As to dependent claim 26, Kim and Marsden teach the rejection of claim 25 that is incorporated. Kim and Marsden further teach wherein the processor is configured to perform the intended user action.  [Marsden outputs key (performs action) from the scoring/prediction Fig. 10D 1074 ¶203]

As to independent claim 29, Kim teaches a device-implemented method, comprising: [head mounted display device ¶4, ¶7]
generating a virtual keyboard with head mounted optics positioned in front of eyes of a user; [HMD (worn on head) with a user interface ¶7 including a 3D keyboard ¶101 " a virtual 3D keyboard including a plurality of touch recognition surfaces used as a keyboard input"]
detecting a path of a user extremity in 3D space proximate to a perceived position of the virtual keyboard; [Fig. 21C, detects fingers approaching object ¶126, via motion sensor on a 3d keyboard ¶102 "the HMD may use the 3D motion sensor to generate a touch recognition surface in the front side of the virtual object, control movement of a pointer by sensing up/down and right/left movements of the touch input object, and determine the touch recognition of the touch recognition surface by sensing depth of the touch input object."]
Kim does not specifically teach assigning probabilities to individual keys of the virtual keyboard when the path passes through a volume defined at least in part by the individual keys and extending toward and away from the user relative to the individual keys, updating the probabilities relative to an individual key to a higher probability when the path relative to an individual key includes movement parallel to the individual key and either toward or away from the user in the volume relative to the individual key, predicting an intended user action based at least in part on the probabilities and the updated probabilities; and,  automatically taking an action on behalf of the user based at least in part upon the predicted intended user action.  
However, Marsden teaches assigning probabilities to individual keys of the virtual keyboard when the path passes through a volume defined at least in part by the individual keys and extending toward and away from the user relative to the individual keys; [assigns scores (probabilities) to keys with highest score is used to predict users intended selection ¶204 "candidate key with the highest score representing the highest calculated probability of the user's intended selection is determined and the process 1072 returns."]
updating the probabilities relative to an individual key to a higher probability when the path relative to an individual key includes movement parallel to the individual key and either toward or away from the user in the volume relative to the individual key; [more accurate as finger approaches ¶365 "system can make a more accurate calculation as to which finger was used to make a key selection. As a hovering finger approaches the keyboard and eventually touches it, the touch signal gets stronger."]
predicting an intended user action based at least in part on the probabilities and the updated probabilities; and, [highest score is used to predict users intended selection ¶204 "candidate key with the highest score representing the highest calculated probability of the user's intended selection is determined and the process 1072 returns."]
 automatically taking an action on behalf of the user based at least in part upon the predicted intended user action.  [Marsden outputs key (performs action) from the scoring/prediction Fig. 10D 1074 ¶203]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the head mounted device interfaces disclosed by Kim by incorporating the assigning probabilities to individual keys of the virtual keyboard when the path passes through a volume defined at least in part by the individual keys and extending toward and away from the user relative to the individual keys, updating the probabilities relative to an individual key to a higher probability when the path relative to an individual key includes movement parallel to the individual key and either toward or away from the user in the volume relative to the individual key, predicting an intended user action based at least in part on the probabilities and the updated probabilities; and,  automatically taking an action on behalf of the user based at least in part upon the predicted intended user action disclosed by Marsden because both techniques address the same field of virtual interfaces and by incorporating Marsden into Kim provides users with more accurate typing experience overcoming real estate challenges for a fast typing experience (Marsden ¶2, ¶8)

As to dependent claim 30, Kim and Marsden teach the rejection of claim 29 that is incorporated. Kim and Marsden further teach wherein detecting a path of a user extremity comprises detecting the path of a finger, multiple fingers, a hand, fingers of both a left and right hand, and/or an object held in the hand.  [Marsden hands or fingers ¶367]

As to independent claim 34, Kim teaches a device-implemented method, comprising: [head mounted display device ¶4, ¶7]
generating virtual content with a device positioned on a head of a user, the virtual content including virtual keys and appearing to the user in a volume beyond the device; [HMD (worn on head) with a user interface ¶7 including a 3D keyboard ¶101 " a virtual 3D keyboard including a plurality of touch recognition surfaces used as a keyboard input"]
defining virtual content volumes that extend both in front of and behind individual virtual keys relative to the user, detecting finger movement of the user through individual virtual content volumes; [motion sensor on a 3d keyboard with keys ¶102 "the HMD may use the 3D motion sensor to generate a touch recognition surface in the front side of the virtual object, control movement of a pointer by sensing up/down and right/left movements of the touch input object, and determine the touch recognition of the touch recognition surface by sensing depth of the touch input object."]
detecting parameter changes associated with detected finger movement through individual virtual content volumes, the parameter changes distinguishing finger movement through the virtual content volumes that is generally parallel to the virtual content from finger movement that is toward or away from the user relative to individual volumes; and,  [detects changes in motion, pressure, depth, etc. parameters relative to finger and 3d surfaces (volumes) ¶39, Fig. 21C, ¶102]
Kim does not specifically teach building potential user selections of individual virtual keys from detected parameter changes at least in part by weighting the finger movement toward or away from the user relative to an individual volume higher than finger movement parallel to the virtual content.  
However, Marsden teaches building potential user selections of individual virtual keys from detected parameter changes at least in part by weighting the finger movement toward or away from the user relative to an individual volume higher than finger movement parallel to the virtual content.  [weighted algorithms for keys ¶279 " all algorithms can potentially add to the candidacy of a key. This approach is called scoring; all algorithms are weighted and then added together. The weighting is dynamically changed, to tune the scoring algorithm to the user's typing style and environment."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the head mounted device interfaces disclosed by Kim by incorporating the building potential user selections of individual virtual keys from detected parameter changes at least in part by weighting the finger movement toward or away from the user relative to an individual volume higher than finger movement parallel to the virtual content disclosed by Marsden because both techniques address the same field of virtual interfaces and by incorporating Marsden into Kim provides users with more accurate typing experience overcoming real estate challenges for a fast typing experience (Marsden ¶2, ¶8)

As to dependent claim 35, Kim and Marsden teach the rejection of claim 34 that is incorporated. Kim and Marsden further teach wherein generating virtual content comprises generating a virtual keyboard and the defining virtual content volumes are defined at least in part by eyes of the user and a periphery of individual virtual keys or wherein the virtual content volumes are defined as cuboids that extend both in front of and behind individual keys relative to the user.  [Kim location of virtual keyboard based on the eyes/view ¶62 "virtual keyboard 410 can be determined based on the user's view angle. "]

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Marsden, as applied in claim 26 above, and further in view of Zhai et al. (US 20160299685 A1 hereinafter Zhai).

As to dependent claim 27,  Kim and Marsden teach all the limitations as set forth in the rejection of claim 26 that is incorporated. 
Kim and Marsden do not specifically teach wherein the processor is configured to perform the intended user action by auto-populating the individual word into a dialog box or providing the individual word as an auto-suggestion for the dialog box.
However, Zhai teaches wherein the processor is configured to perform the intended user action by auto-populating the individual word into a dialog box or providing the individual word as an auto-suggestion for the dialog box. [Fig. 1 38A illustrate auto-populated words in a box for suggestion ¶25 "User interface 14 includes suggested character string regions 38A-38C that include selectable spelling corrections or character string suggestions to replace character strings that are included in edit region 16A"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard interface Kim and Marsden by incorporating the wherein the controller is configured to perform the intended user action by auto-populating the individual word into a dialog box or providing the individual word as an auto-suggestion for the dialog box disclosed by Zhai because all techniques address the same field of keyboard interfaces and by incorporating Zhai into Kim and Marsden enhances interfaces with techniques to reduce errors and improve the efficiency of typing [Zhai ¶1-¶2]

As to dependent claim 28, the rejection of claim 27 is incorporated.  Kim, Marsden and Zhai further teach wherein the controller is configured to perform the auto-populating when a confidence associated with the individual word exceeds a threshold.  [Zhai threshold for outputting string (populate)¶129 "at least one character string may have a probability that satisfies a threshold, such that when the threshold is satisfied, the character string is output for display by computing device 10."]

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Marsden, as applied in claim 35 above, and further in view of Kelsey et al. (US 20140359540 A1 hereinafter Kelsey).

As to dependent claim 36, Kim and Marsden teach all the limitations as set forth in the rejection of claim 35 that is incorporated. 
Kim and Marsden do not specifically teach wherein detecting parameter changes further comprises detecting changes in velocity in the finger movement relative to the virtual content volume of an individual key.  
However, Kelsey teaches wherein detecting parameter changes further comprises detecting changes in velocity in the finger movement relative to the virtual content volume of an individual key.  [Kelsey gestures relate to zones ¶72; direction and speed of hands  ¶77 "hands in a particular direction and with a particular speed to cause the GUI to rotate 902 with a related or otherwise corresponding direction and speed"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard interface Kim and Marsden by incorporating the wherein detecting parameter changes further comprises detecting changes in velocity in the finger movement relative to the virtual content volume of an individual key disclosed by Kelsey because all techniques address the same field of keyboard interfaces and by incorporating Kelsey into Kim and Marsden enhances interfaces for more immersive and intuitive experience [Kelsey ¶3-4]

Claims 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Marsden and Kelsey, as applied in claim 36 above, and further in view of Ouyang et al. (US 20160282956 A1 hereinafter Ouyang).

As to dependent claim 37, Kim, Marsden and Kelsey teach all the limitations as set forth in the rejection of claim 36 that is incorporated. 
Kim, Marsden and Kelsey do not specifically teach wherein detecting parameter changes in direction comprises at least one of: detecting changes in direction parallel to a key surface and detecting changes in a direction perpendicular to the key surface.  
However, Ouyang teaches wherein detecting parameter changes in direction comprises at least one of: detecting changes in direction parallel to a key surface and detecting changes in a direction perpendicular to the key surface.  [changing directions on key surface ¶27 "keyboard module 110 may determine that the user has traversed a desired key at the location and is changing direction to select a subsequent key."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard interface Kim, Marsden and Kelsey by incorporating the wherein detecting parameter changes in direction comprises at least one of: detecting changes in direction parallel to a key surface and detecting changes in a direction perpendicular to the key surface disclosed by Ouyang because all techniques address the same field of keyboard interfaces and by incorporating Ouyang into Kim, Marsden and Kelsey improve predicted actions and efficiency of gestures for quicker and accurate typing [Ouyang ¶2-3]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Wang (US 20150268814 A1) teaches sensors that detect fingers passing though a 3d keyboard (volumes for keys)  (see Fig. 6 and ¶57-60)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143